DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
As indicated in the advisory action mailed on 1/28/2021, the amendment filed on 12/24/2020 has been entered.
Claims 1-162, 165-166, 172-173, 177 have been canceled, and claims 163-164, 167-171, 174-176, 178-183  have been considered on the merits. All arguments have been fully considered. 

Terminal Disclaimer
The terminal disclaimer filed on 2/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 9,452,186 and 10,111,907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

In the previous OA mailed on 1/28/2021, the claim rejection under 35 USC §112(a) has been withdrawn and the obviousness double patenting rejections were maintained. Upon the filing of TDs on 2/24/2021, the obviousness double patenting rejections have been withdrawn.

Claims 163-164, 167-171, 174-176 and 178-183 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.